Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 1 of 18 PageID #: 167




                    EXHIBIT A
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 2 of 18 PageID #: 168




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  AIRWAIR INTERNATIONAL LTD.,                     Civil Action No. 1:19-cv-06189-LDH-RML
  a company of the United Kingdom,
                                                  Judge LaShann DeArcy Hall
         Plaintiff,

  vs.                                             DEFENDANT’S ANSWERS TO PLAINTIFF’S
                                                  FIRST SET OF INTERROGATORIES TO
                                                  DEFENDANT PRIMARK US CORP.
  PRIMARK US CORPORATION,
  a Delaware corporation, PRIMARK
  LIMITED, an Irish limited company
  registered in England and Wales,

         Defendants.



                                    PRELIMINARY STATEMENT

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Primark US

 Corp. (“Primark US”) hereby objects and responds to Plaintiff Airwair International Ltd.’s First Set

 of Interrogatories as follows. This response is made solely for the purposes of this litigation. Primark

 US’s investigation into the facts of this case is ongoing and is not yet completed, and Primark US

 therefore reserves the right to supplement or amend its responses and objections to the extent allowed

 by the Federal Rules of Civil Procedure, the Local Rules, and the orders of this Court. The responses
 are based solely on the information that is presently available and specifically known to Primark US.


                                       GENERAL OBJECTIONS

        Primark US objects as follows to Plaintiff’s Definitions and Instructions. To the extent the

 Definitions or Instructions are incorporated into the Interrogatories in Plaintiff’s First Set of

 Interrogatories, Primark US incorporates these Objections as if set forth fully in response to each

 such request.

        1.       Primark US objects to Plaintiff’s Definitions and Instructions to the extent they purport

                                                    1
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 3 of 18 PageID #: 169




 to impose any requirement or discovery obligation on Primark US other than those set forth in the

 Federal Rules of Civil Procedure and the applicable rules of this Court.

         2.       Pursuant to Fed. R. Civ. P. 26(b)(2)(B), Primark US objects to all Definitions,

 Instructions, and Interrogatories to the extent that they require Primark US to restore and/or search

 data sources that are not reasonably accessible or to merge data from multiple sources on the grounds

 that such Definitions, Instructions, and Interrogatories would subject Primark US to undue burden and

 expense.

         3.       Primark US objects to the Interrogatories to the extent that they seek private, business
 confidential, trade secret, proprietary, research, development, commercial information, and/or any

 other competitively sensitive information. Any such information disclosed to Plaintiff’s shall be

 pursuant to a protective order to be agreed upon by and between Primark US and Plaintiff.

         4.       To the extent that any Interrogatory, Definition, or Instruction may be construed as

 requiring Primark US to characterize documents or their contents or to speculate as to what documents

 may or may not show, Primark US objects to such Interrogatory, Definition, or Instruction as vague,

 ambiguous, and calling for legal conclusion and speculation.

         5.       Primark US objects to the Interrogatories insofar as they purport to assume disputed

 facts or facts that are inaccurate, call for or assume legal conclusions, are argumentative, or are

 otherwise defective in form. Primark US hereby denies any such disputed or inaccurate facts or legal

 conclusions that are or may be assumed by the Interrogatories, Definitions, or Instructions.

         6.       Primark US objects to the Interrogatories to the extent they seek information regarding

 matters that are neither relevant to the claims or defenses of any party nor proportional to the needs

 of the action.

         7.       Primark US objects to the Interrogatories to the extent they seek information or

 documents that are a matter of public record equally accessible and/or ascertainable to Plaintiff’s or

 otherwise can be obtained from a source other than Primark US (including, but not limited to,

 information that is currently within Plaintiff’s control).

                                                     2
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 4 of 18 PageID #: 170




        8.      Primark US objects to the Interrogatories to the extent they are not limited in time and

 limits its responses to the timeframe of January 1, 2017 to the present.

        9.      Primark Limited objects to the Interrogatories to the extent they are overbroad, unduly

 burdensome, and seek documents that are not relevant to any adequately pled claim or defense raised

 in this action and proportional to the needs of the case.

        10.     Primark US objects to the Interrogatories to the extent they seek confidential or

 proprietary information, trade secrets, research, development, commercial information, or any other

 competitively sensitive information belonging to a third party but entrusted to Primark US on

 conditions of confidentiality and non-disclosure, or the joint confidential information of Primark US

 and a third party. Primark US further objects to the Interrogatories to the extent they require the

 disclosure of information that would infringe upon the legitimate privacy rights of current or former

 employees, officers, or directors of Primark US, current or former affiliates, related companies, or

 subsidiaries, or other individuals, to the extent such privacy rights and expectations are protected by

 law, contract, or public policy. Primark US further objects to the Interrogatories to the extent they

 seek third-party customer information, disclosure of which would constitute an invasion of the privacy

 rights of those customers and disclosure of which would require those customers to be notified in

 advance of any disclosure of such information. Primark US will not produce any information

 protected by a third party’s right of privacy in the absence of the written consent of the party whose

 privacy rights are at stake and unless and until the appropriate procedure required by law is followed.

        11.     Primark US objects to each Interrogatory to the extent that it is duplicative or

 redundant of other Interrogatories.

        12.     Primark US’s responses herein, and any associated production of documents in
 response to the Interrogatories, do not in any way constitute an adoption of Plaintiff’s purported

 Definitions of words or phrases contained in the Interrogatories. Primark US objects to the Definitions

 to the extent they: (i) are unclear, ambiguous, overly broad, or unduly burdensome; (ii) are inconsistent

 with the ordinary and customary meanings of the words or phrases they purport to define; (iii) seek to

 impose obligations different from, or in excess of, those created by the Federal Rules of Civil
                                                3
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 5 of 18 PageID #: 171




 Procedure and the Local Rules; and/or (iv) incorporate other purported Definitions that suffer from

 such defects. Primark US further objects to the Definitions as follows:

          13.   Primark US objects to the definition of the terms “person” or “persons” as overbroad

 and unduly burdensome, vague, and ambiguous.

          14.   Primark US objects to the definition of the terms “communication” or

 “communications” as overbroad and unduly burdensome, vague, and ambiguous.

          15.   Primark US objects to the definition of the term “document” as overbroad and unduly

 burdensome to the extent it calls for the production of “aural records” telephonic, conversations and
 meetings not likely to have been recorded.

          16.   Primark US objects that to the definition of “All” as overbroad and impose an undue

 burden on Primark US because “All” may include: (a) information protected by the attorney-client

 privilege, the attorney work-product doctrine, or any other lawfully recognized privilege or immunity

 from disclosure; (b) third-party customer information, disclosure of which would constitute an

 invasion of the privacy rights of those customers and disclosure of which would require those

 customers to be notified in advance of any disclosure of such information; (c) Primark US’s

 confidential or proprietary information, trade secrets, research, development, commercial

 information, and/or any other competitively sensitive information; and/or (d) confidential or

 proprietary information, trade secrets, research, development, commercial information, or any other

 competitive information belonging to a third party but entrusted to Primark US on conditions of

 confidentiality and non-disclosure, or the joint confidential information of Primark US and a third

 party.

          17.   Primark US objects to the definitions of the term “identify” to the extent it may call

 for information protected by the attorney-client privilege, the attorney work-product doctrine, or any

 other lawfully recognized privilege or immunity from disclosure. Further, Primark US objects to this

 Definition as purporting to impose a greater burden on Primark US than is otherwise permissible

 under the law, including, without limitation, the Federal Rules of Civil Procedure.


                                                   4
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 6 of 18 PageID #: 172




        18.     Primark US objects to the definitions of the terms “YOU,” and “YOUR” as vague,

 ambiguous, overbroad, unintelligible, unduly burdensome, and oppressive insofar as they include

 both Primark US Corp. and “any affiliated companies (meaning overlapping or common ownership

 or management), including their agents, employees, attorneys, predecessors, subsidiaries, and any

 other person or entity acting on behalf of Defendants.” Primark US responds to these Interrogatories

 on behalf of Primark US Corp. only. Further, Primark US objects to this Definition as purporting to

 impose a greater burden on Primark US than is otherwise permissible under the law, including,

 without limitation, the Federal Rules of Civil Procedure.

        19.     Primark US objects to the definition of the term “entity” as overbroad and unduly

 burdensome, vague, and ambiguous.

        20.     Primark US objects to the definition of the term “PRIMARK INFRINGING

 FOOTWEAR” as overbroad and unduly burdensome, vague, and ambiguous as it incorporates the

 footwear described and depicted in Paragraph 18 and 19 of the Complaint (Dkt. 1) and includes the

 shoes, photos of which are attached hereto as Exhibit A, as well as any additional footwear that

 Plaintiff may add to the claims made in the Complaint in the future. Defendant objects to this

 definition as exceeding the scope of discovery since the footwear at issue is limited to those pled in

 the Complaint. Defendant interprets “PRIMARK INFRINGING FOOTWEAR” to mean only the

 footwear products depicted in Paragraph 19 of the Complaint.

        21.     Primark US objects to the definition of the term “supplier” as overbroad and unduly

 burdensome, vague, and ambiguous.

        22.     Primark US objects to Plaintiff’s instruction concerning privileged information,

 documents, or communications, to the extent that instruction purports to impose any requirement or
 discovery obligation on Primark US other than those set forth in the Federal Rules of Civil Procedure

 and the applicable rules of this Court.

        23.     Primark US reserves all objections or other questions as to the competency,

 relevance, materiality, privilege, or admissibility of any information produced in response to the


                                                   5
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 7 of 18 PageID #: 173




 Interrogatories at trial in this or any other action for any purpose whatsoever. Primark US hereby

 incorporates each of the foregoing objections into every response below as though fully set forth

 therein.

                                  ANSWERS TO INTERROGATORIES

 INTERROGATORY NO. 1.

            IDENTIFY the PERSON YOU believe to be most knowledgeable and who possesses

 knowledge, information, or DOCUMENTS related to YOUR corporate formation, corporate

 finance, marketing, design and sales, including the identity of everyone on YOUR design, sales and

 marketing teams for the PRIMARK INFRINGING FOOTWEAR and the purchasing, sourcing,

 importing, marketing, advertising, promotion, distributing, offering for sale, sale, and/or distribution

 of the PRIMARK INFRINGING FOOTWEAR.

 ANSWER TO INTERROGATORY NO. 1

            Primark US hereby restates and incorporates the Objections to Definitions and Instructions

 as set forth above. Primark US further objects to this Interrogatory as compound. Primark US further

 objects to this Interrogatory as vague and ambiguous with respect to the phrase “purchasing,

 sourcing, importing, marketing, advertising, promotion, distributing, offering for sale, sale, and/or

 distribution of the PRIMARK INFRINGING FOOTWEAR”. Primark US also objects to this

 interrogatory as overbroad and unduly burdensome and as seeking information outside the scope of

 permissible discovery in that it seeks information that is not relevant to the subject matter of this

 action and is not reasonably calculated to lead to discovery of admissible evidence.

            Subject to and without waiving its objections, Primark US is available to meet and confer

 with Plaintiff to better understand what this interrogatory is seeking and to reasonably narrow and

 tailor the scope of the interrogatory.

 INTERROGATORY NO. 2.

                                                    6
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 8 of 18 PageID #: 174




        IDENTIFY, by model name, version, and SKU number, all of the PRIMARK

 INFRINGING FOOTWEAR that YOU have purchased, acquired, sourced, imported, marketed,

 promoted, offered for sale, sold, and/or distributed since the date YOU began doing business.

 ANSWER TO INTERROGATORY NO. 2


        Primark US hereby restates and incorporates the Objections to Definitions and Instructions

 as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

 respect to the phrase “YOU have purchased, acquired, sourced, imported, marketed, promoted,

 offered for sale, sold, and/or distributed”.

        Subject to and without waiving its objections, Primark US responds as follows with respect

 to the allegedly infringing footwear described and depicted in Paragraph 18 and 19 of the Complaint

 (Dkt. 1):


        1. Flat Lace Up. SKU: 49205

        2. Contrast Chunky Lace Up. SKU: 76659

        3. Chunky Chelsea. SKU: 03212

 INTERROGATORY NO. 3.

        IDENTIFY each and every PERSON, entity, distributor, or SUPPLIER from whom YOU

 purchased, acquired, sourced, imported, or received the PRIMARK INFRINGING FOOTWEAR,

 or any component of the PRIMARK INFRINGING FOOTWEAR, since the date YOU began doing

 business.

 ANSWER TO INTERROGATORY NO. 3

        Primark US hereby restates and incorporates the Objections to Definitions and Instructions

 as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

 respect to the phrase “YOU purchased, acquired, sourced, ore received the PRIMARK
                                                  7
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 9 of 18 PageID #: 175




 INFRINGING FOOTWEAR, or any component of the PRIMARK INFRINGING FOOTWEAR”.

 Primark US also objects that this interrogatory is overly broad since it requests information since the

 date Primark US began doing business, which is longer than the time it sold the alleged PRIMARK

 INFRINGING FOOTWEAR. Primark US further objects to the Interrogatory on the grounds that it

 seeks confidential and competitively sensitive information prior to entry of a Protective Order.


 INTERROGATORY NO. 4.

        State with specificity, by year, all gross revenue earned by YOU in the United States as a

 result of YOUR sale of the PRIMARK INFRINGING FOOTWEAR since the date YOU began

 doing business.

 ANSWER TO INTERROGATORY NO. 4


        Primark US hereby restates and incorporates the Objections to Definitions and Instructions

 as set forth above. Primark US also objects that this interrogatory is overly broad since it requests

 information since the date Primark US began doing business, which is longer than the time it sold

 the alleged PRIMARK INFRINGING FOOTWEAR. Primark US further objects to the Interrogatory

 on the grounds that it seeks confidential and competitively sensitive information.

        Subject to and without waiving its objections, Primark US will respond to this interrogatory

 upon entry of a mutually agreeable protective order.


 INTERROGATORY NO. 5.

        State with specificity, by year, all expenses incurred by YOU as a result of the sale of the

 PRIMARK INFRINGING FOOTWEAR, since the date YOU began doing business.

 ANSWER TO INTERROGATORY NO. 5


        Primark US hereby restates and incorporates the Objections to Definitions and Instructions
                                                   8
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 10 of 18 PageID #: 176




  as set forth above. Primark US further objects to the Interrogatory on the grounds that it seeks

  confidential and competitively sensitive information. Primark US further objects to this interrogatory

  as overbroad and unduly burdensome and as seeking information outside the scope of permissible

  discovery in that it seeks information that is not relevant to the subject matter of this action and is

  not reasonably calculated to lead to discovery of admissible evidence to the extent it asks about any

  expenditure that occurred outside the U.S. Primark US also objects that this interrogatory is overly

  broad since it requests information since the date Primark US began doing business, which is longer

  than the time it sold the alleged PRIMARK INFRINGING FOOTWEAR.

         Subject to and without waiving its objections, Primark US will respond to this interrogatory

  upon entry of a mutually agreeable protective order.


  INTERROGATORY NO. 6.

         IDENTIFY all of YOUR channels of importation and/or distribution for the PRIMARK

  INFRINGING FOOTWEAR since the date YOU began doing business, including but not limited to

  the identity of all of your sources of supply of any such products.

  ANSWER TO INTERROGATORY NO. 6


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

  respect to the phrase “all of your sources of supply of any such products”. Primark US further objects

  to the Interrogatory on the grounds that it seeks confidential and competitively sensitive information.

  Primark US further objects to this interrogatory as overbroad and unduly burdensome and as seeking

  information outside the scope of permissible discovery in that it seeks information that is not relevant

  to the subject matter of this action and is not reasonably calculated to lead to discovery of admissible

  evidence to the extent it asks about any activities that occurred outside the U.S. Primark US also
                                                     9
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 11 of 18 PageID #: 177




  objects that this interrogatory is overly broad since it requests information since the date Primark US

  began doing business, which is longer than the time it sold the alleged PRIMARK INFRINGING

  FOOTWEAR.

            Subject to and without waiving its objections, Primark US responds as follows with respect

  to the allegedly infringing footwear described and depicted in Paragraph 18 and 19 of the Complaint

  (Dkt. 1): Primark US sold the allegedly infringing footwear at its brick and mortar stores in the United

  States.


  INTERROGATORY NO. 7.

            Describe in detail the design process, from initial conception through production, for the

  PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 7


            Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

  respect to the phrase “design process, from initial conception through production”. Primark US

  further objects to the Interrogatory on the grounds that it seeks confidential and competitively

  sensitive information. Primark US further objects to this interrogatory as seeking information outside

  the scope of permissible discovery in that it seeks information that is not relevant to the subject matter

  of this action and is not reasonably calculated to lead to discovery of admissible evidence to the

  extent it asks about any activities that occurred outside the U.S.

            Subject to and without waiving its objections, Primark US responds as follows with respect

  to the allegedly infringing footwear described and depicted in Paragraph 18 and 19 of the Complaint

  (Dkt. 1): Primark US is not involved in the design process for the allegedly infringing footwear.



                                                     10
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 12 of 18 PageID #: 178




  INTERROGATORY NO. 8.

         STATE all addresses in the United States and abroad at which YOU operate YOUR business,

  including brick-and-mortar and online stores, warehouses, storage facilities, offices, buildings, or

  other facilities. For the purposes of this interrogatory, responsive addresses should include any place

  where YOU store YOUR inventory of the PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 8


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to the Interrogatory on the grounds that it seeks

  confidential and competitively sensitive information. Primark US further objects to this interrogatory

  overbroad and unduly burdensome and as seeking information outside the scope of permissible

  discovery in that it seeks information that is not relevant to the subject matter of this action and is

  not reasonably calculated to lead to discovery of admissible evidence. Primark US further objects to

  the interrogatory to the extent it seeks information that is a matter of public record equally accessible

  and/or ascertainable to Plaintiff or otherwise can be obtained from a source other than Primark US.

         Subject to and without waiving its objections, Primark US responds as follows: Primark US’s

  brick-and-mortar stores are located at the following addresses:

         Boston - 10 Summer Street, Boston, MA 02110

         Braintree - 250 Granite Street, Braintree, MA 02184

         Brooklyn - 5100 Kings Plaza, Brooklyn, NY 11234

         Burlington - 75 Middlesex Turnpike, Burlington, MA 01803

         Danbury - 7 Backus Avenue, Danbury, CT 06810

         Freehold - 3710 US Hwy 9, Freehold, NJ 07728

         King of Prussia - 160 North Gulph Road, King Of Prussia, PA 19406

                                                     11
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 13 of 18 PageID #: 179




         Staten Island - 2655 Richmond Avenue, Staten Island, NY 10314

         Willow Grove - 2500 West Moreland Road, Willow Grove, PA 19090


  INTERROGATORY NO. 9.

         IDENTIFY all persons involved in the design, development, production, manufacture,

  marketing and/or sale, of the PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 9


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

  respect to the phrase “design, development, production, manufacture, marketing and/or sale”.

  Primark US further objects to the Interrogatory on the grounds that it seeks confidential and

  competitively sensitive information. Primark US also objects to this interrogatory on the grounds

  that it is overly broad and burdensome to the extent it requests the identity of “all persons”.

         Subject to and without waiving its objections, Primark US is available to meet and confer

  with Plaintiff to better understand what this interrogatory is seeking and to reasonably narrow and

  tailor the scope of the interrogatory.


  INTERROGATORY NO. 10.

         IDENTIFY all persons involved in marketing of the PRIMARK INFRINGING

  FOOTWEAR in the United States. For the avoidance of doubt, persons IDENTIFIED in response to

  this interrogatory need not be located or domiciled in the United States, as this Interrogatory seeks

  the identity of individuals with any responsibility for the marketing of the PRIMARK INFRINGING

  FOOTWEAR directed towards customers in the United States.

  ANSWER TO INTERROGATORY NO. 10

                                                    12
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 14 of 18 PageID #: 180




         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to the Interrogatory as vague and ambiguous. Primark

  US further objects to the Interrogatory on the grounds that it seeks confidential and competitively

  sensitive information. Primark US further objects to this interrogatory as overbroad and unduly

  burdensome and as seeking information outside the scope of permissible discovery in that it seeks

  information that is not relevant to the subject matter of this action and is not reasonably calculated

  to lead to discovery of admissible evidence. Primark US also objects to this interrogatory on the

  grounds that it is overly broad and burdensome to the extent it requests the identity of “all persons”.

         Subject to and without waiving its objections, Primark US is available to meet and confer

  with Plaintiff to better understand what this interrogatory is seeking and to reasonably narrow and

  tailor the scope of the interrogatory.


  INTERROGATORY NO. 11.

         IDENTIFY all persons involved in the distribution and sales of the PRIMARK

  INFRINGING FOOTWEAR in the United States. For the avoidance of doubt, persons IDENTIFIED

  in response to this interrogatory need not be located or domiciled in the United States, as this

  interrogatory seeks the identity of individuals with any responsibility for the distribution and sales

  of the PRIMARK INFRINGING FOOTWEAR to customers in the United States.

  ANSWER TO INTERROGATORY NO. 11


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to the Interrogatory on the grounds that it seeks

  confidential and competitively sensitive information. Primark US further objects to this interrogatory

  as overly broad and unduly burdensome and as seeking information outside the scope of permissible

  discovery in that it seeks information that is not relevant to the subject matter of this action and is
                                                    13
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 15 of 18 PageID #: 181




  not reasonably calculated to lead to discovery of admissible evidence.

         Subject to and without waiving its objections, Primark US responds as follows: Primark US

  does not currently distribute or sell the alleged PRIMARK INFRINGING FOOTWEAR in the U.S.

  Primark US is available to meet and confer with Plaintiff to better understand what this interrogatory

  is seeking and to reasonably narrow and tailor the scope of the interrogatory.


  INTERROGATORY NO. 12.

         IDENTIFY all persons involved in design, updating, and maintenance of the Primark

  website, including without limitation any version of the website accessible in the United States.

  ANSWER TO INTERROGATORY NO. 12


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this interrogatory as seeking information outside

  the scope of permissible discovery in that it seeks information that is not relevant to the subject matter

  of this action and is not reasonably calculated to lead to discovery of admissible evidence.


  INTERROGATORY NO. 13.

         IDENTIFY all countries in which YOU have sold any of the PRIMARK INFRINGING

  FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 13


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this interrogatory as seeking information outside

  the scope of permissible discovery in that it seeks information that is not relevant to the subject matter

  of this action and is not reasonably calculated to lead to discovery of admissible evidence.



                                                     14
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 16 of 18 PageID #: 182




  INTERROGATORY NO. 14.

         IDENTIFY all persons involved in the development, design, production, display in any

  forum or media, and airing or presentation on any forum or media of the PRIMARK VIDEO.

  ANSWER TO INTERROGATORY NO. 14


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this Interrogatory as vague and ambiguous with

  respect to the phrase “persons involved in the development, design, production, display in any forum

  or media, and airing or presentation on any forum or media of the PRIMARK VIDEO”. Primark US

  interprets that phrase to mean all persons involved with the filming of the PRIMARK VIDEO.

  Primark US further objects to this interrogatory as seeking information outside the scope of

  permissible discovery.


  INTERROGATORY NO. 15.

         STATE the brand and model of the shoes shown in the screenshots from the PRIMARK

  VIDEO that are attached hereto as Exhibit B.

  ANSWER TO INTERROGATORY NO. 15


         Primark US hereby restates and incorporates the Objections to Definitions and Instructions

  as set forth above. Primark US further objects to this interrogatory as seeking information outside

  the scope of permissible discovery.


  Dated: September 29, 2020                      WINSTON & STRAWN LLP


                                                 By: /S/ Jennifer A. Golinveaux
                                                         Jennifer A. Golinveaux

                                                 Attorneys for Defendant Primark US Corp.
                                                    15
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 17 of 18 PageID #: 183
Case 1:19-cv-06189-LDH-RML Document 23-2 Filed 11/17/20 Page 18 of 18 PageID #: 184



  1                                       CERTIFICATE OF SERVICE

  2                     United States District Court for the Eastern District of New York

  3                                                                       Case No.: 19-cv-06189-LDH-RML

  4            I am a resident of the State of California, over the age of eighteen years, and not a party to

  5   the within action. My business address is Winston & Strawn LLP, 101 California Street, San

  6   Francisco, CA 94111-5840. On September 29, 2020, I served the following document(s):

  7          DEFENDANT’S ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
             TO DEFENDANT PRIMARK US CORP.
  8

  9              by electronically transmitting a copy of the document or documents listed above via
                 email to the addressees as set forth below, in accordance with the parties’ agreement
 10              to be served electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or
                 Local Rule of Court, or court order.
 11
                 by placing a copy of the document(s) listed above in a sealed envelope with postage
 12              thereon fully prepaid in the United States mail at San Francisco, CA addressed as set
                 forth below.
 13
                 I am readily familiar with the firm’s business practice for collection and processing of
 14              correspondence for mailing with the United States Postal Service. On the same day
                 that correspondence is placed for collection and mailing, it is deposited in the ordinary
 15              course of business with the United States Postal Service with postage fully prepaid.
 16

 17             Ari M. Berman                                   Kenneth E. Keller
                Pillsbury Winthrop Shaw                         Vijay K. Toke
 18             Pittman LLP                                     Pillsbury Winthrop Shaw Pittman LLP
                31 West 52nd Street                             Four Embarcadero Center, 22nd Floor
 19             New York, NY 10019                              San Francisco, CA 94111
                Telephone: (212) 858-1264                       Telephone: (415) 983-1084
 20                                                             kenneth.keller@pillsburylaw.com
                ari.berman@pillsburylaw.com
                                                                vijay.toke@pillsburylaw.com
 21

 22

 23            I declare under penalty of perjury under the laws of the United States of America that the

 24   foregoing is true and correct.

 25   Signed:
                Kelley A. Garcia
 26

 27   Dated:       September 29, 2020

 28
                                                           1
                                             CERTIFICATE OF SERVICE

      AmericasActive:15071266.1
